DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 9/24/2019.
Claims 1-6 are pending. Claims 1, 5, and 6 are independent.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 5 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US2018/0293506).

In regards to claim 1, Lee et al. substantially discloses a non-transitory computer-readable recording medium having stored therein a learning program for causing a computer to execute a process, the process comprising: 
extracting, from a plurality of items of pseudo training data generated from a plurality of items of training data for a machine learning model in which core tensors are generated, a plurality of items of determined pseudo training data that are determined as pseudo training data that promotes training of the machine learning model (Lee et al. para[0059], selects a balanced subset of tensor elements the training process); and 
training the machine learning model by using the plurality of items of determined pseudo training data (Lee et al. para[0060], generates model trained with the selected item).  
Claim 5 recites substantially similar limitations to claim 1, Thus claim 5 is rejected along the same rationale as claim 1.

Claim 6 recites substantially similar limitations to claim 1, Thus claim 6 is rejected along the same rationale as claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. In view of Dirac et al. (US2015/0379425).

In regards to claim 2, Lee et al. substantially discloses the non-transitory computer-readable recording medium according to claim 1. Lee et al. does not explicitly disclose wherein the plurality of items of pseudo training data are generated by using, as learning target data, incorrectly identified training data in cross- testing performed on the plurality of items of training data.  
However Dirac et al. substantially discloses wherein the plurality of items of pseudo training data are generated by using, as learning target data, incorrectly identified training data in cross- testing performed on the plurality of items of training data (Dirac et al. para[0064]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the of Lee et al. with the filtering method of Dirac et al. in order to identify representative subsets of data (Dirac et al. para[0004]).

In regards to claim 3, Lee et al. as modified by Dirac et al. substantially discloses the non-transitory computer-readable recording medium according to claim 2, wherein the extracting includes designating, as a set of candidate data of determined pseudo training data, a set of pseudo training data about which it is determined that the core tensors are changed and extracting the plurality of items of determined pseudo training data from the set of candidate data by using a determiner in which training data of a particular type similar to a type of incorrectly identified training data is designated as a positive example while training data of another particular type different from the type of incorrectly identified training data and the incorrectly identified training data are designated as negative examples (Dirac et al. para[0142]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the of Lee et al. with the filtering method of Dirac et al. in order to identify representative subsets of data (Dirac et al. para[0004]).

In regards to claim 4, Lee et al. as modified by Dirac et al. substantially discloses the non-transitory computer-readable recording medium according to claim 3, wherein the extracting includes evaluating accuracy of cross-testing by using training data together with the set of candidate data that is added, and when it is determined that the accuracy is improved, extracting the set of candidate data as determined pseudo training data (Dirac et al. para[0143]). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the of Lee et al. with the filtering method of Dirac et al. in order to identify representative subsets of data (Dirac et al. para[0004]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Watson et al. (US2020/0082210) teaches generating pseudo labeled data from unlabeled data.
Zheng et al. (US2018/0268296) teaches identifying data to optimize training of a sub-network.
Chu et al. (US2018/0096261) teaches generating pseudo labels to identify anomalies in data sets.
Bai et al. (US2013/0226935) teaches generating pseudo-training data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178